Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “fitting structure”, “accommodating device”, and “pressing device” in claim 1, and “
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“fitting structure” listed as items 20, 40, and 41, disclosed in paragraph 49,
“accommodating device” listed as item 35, disclosed as pump housing,
“pressing device” listed as 45, disclosed as spring in paragraph 226
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  The Office interprets that the “gearbox” is not a required limitation, it is merely a working environment of the recited pump
Regarding claim 2, the phrases "can be" and “optionally” render the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 6, the phrase "can be" and “optionally” render the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 10, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Regarding claim 12, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 13, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 13 recites the limitation "an accommodating device" in Line 3.  There is improper antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "a gearbox" in Line 2.  There is improper antecedent basis for this limitation in the claim.
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the gear set.  Claim 15 recites “the pump is used as a gear pump”.  The Applicant recite the function of the pump instead of the structure.  The structure of the gear pump has not been disclosed.  Is the gear set arranged as internal gear and external gear set?
In Reference to Claims 3-5, 7-9, 11, 14
Claims 3-5, 7-10, 14 and 15 are rejected by their virtue dependency to Claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Applicant provided prior art DE102015017078 to Claus.
In Reference to Claim 1
Claus discloses a rotary pump for supplying an assembly, with a pressure fluid, the pump comprising: 1.1 a pump housing (Fig. 2, 12) comprising a circumferential wall, which surrounds a delivery chamber of the pump, a first end-face wall (Fig. 2, 3) and a second end-face wall (Fig. 2, 2) which delineate the delivery chamber (5) at its end-face sides; 1.2 a rotor (Fig. 2, 4), which can be rotated about an axis of rotation (R) in the delivery chamber (5), for forming delivery cells which periodically increase and decrease in size as the rotor rotates, in order to deliver pressure fluid from a low-pressure side of the pump to a high-pressure side of the pump; 1.3 a pressure outlet (Fig. 2, 23c) which emerges on an outer end-face side of the first end-face wall (Fig. 2, 3) facing away from the delivery chamber (5) and through which pressure fluid can be discharged from the delivery chamber (5); 1.4 an outlet gasket (Fig. 2, 9) which is provided on the outer end-face side of the first end-face wall (Fig. 2, 3), for sealing off the pressure outlet (Fig. 2, 23c); and 1.5 a pressing device (Fig. 2, 5) for charging (As showed in Fig. 19) the outlet gasket (Fig. 2, 19) with an axial pressing force, 1.6 wherein the pump housing can be fitted on an accommodating device (Fig. 1, 20) by means of a fitting structure (Fig. 1, annotated by the examiner), such that the first end-face wall (Fig. 1, 3) axially faces an attaching wall (Fig. 1, 20c) of the accommodating device, and wherein 1.7 the pump housing (Fig. 1, shows the spring 5 is between the end wall 20c and the pump housing) can be axially moved relative to the fitting structure (Fig. 1, annotated by the examiner) and is axially supported on the fitting structure via the pressing device, and/or 1.8 wherein the outlet gasket (Fig. 19, 9) can be axially moved relative to the pump housing and is axially supported on the pump housing via the pressing device.

    PNG
    media_image1.png
    746
    629
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    880
    804
    media_image2.png
    Greyscale

In Reference to Claim 2
Claus discloses the fitting structure (Fig. 1, annotated by the examiner) guides the pump housing (1) such that it can be axially moved and/or the pump housing guides the outlet gasket (Fig. 1, 9) such that it can be axially moved.
In Reference to Claim 3
Claus discloses the outlet gasket (Fig. 1, 9) acts as an axial gasket with respect to the pump housing, wherein said axial gasket rests against an outer end-face surface of the first end-face wall (Fig. 1, 3) and forms an axial sealing gap, which surrounds the pressure outlet (Fig. 2, 23c), with the outer end-face surface of the first end-face wall
In Reference to Claim 4
Claus discloses the outlet gasket (Fig. 1, 9) acts as a radial gasket with respect to the pump housing, wherein said radial gasket forms a radial sealing gap, which surrounds the pressure outlet (Fig. 2, 23c), in sliding contact with a circumferential surface of the first end-face wall (As showed in Fig. 2, the gasket 9 sliding against the inner circumferential wall surface of the first end face wall, since gasket 9 is secured by the spring 5)
In Reference to Claim 5
Claus discloses the pressing device comprises a spring device (Fig. 2, 5) which acts in an axial direction between the pump housing (Fig. 2, 3) and the outlet gasket (Fig. 2, 9) in order to generate a spring force which forms at least part of the pressing force (Combined Fig. 1, 2 and 19).
In Reference to Claim 6
Claus discloses the pressing device comprises: a pressure chamber (Fig. 1, annotated by the examiner) which is axially delineated by the pump housing (Fig. 2, 3) and can be charged with pressure fluid from the high-pressure side, such that a pressure which can be generated in the pressure chamber acts on the pump housing, axially away from the fitting structure (Fig. 1, annotated by the examiner, the chamber is on the other side of the compression chamber, therefore, it is axially away from the fitting structure), and a spring device (Fig. 1, 5)  which acts in an axial direction between the pump housing (Fig. 1, 3) and the outlet gasket (Fig. 1, 9)  in order to generate a spring force which forms at least part of the pressing force.
In Reference to 10
Claus discloses the first end-face wall (Fig. 2, 3) of the pump housing has a recess (Fig. 2, annotated by the examiner) on Page 5 of 11SSM-1038USPATENT an end-face surface facing away from the fitting structure, the pressure outlet (Fig. 2, 23c) emerges in the recess, and the outlet gasket (Fig. 2, 9) protrudes into the recess (As showed in Fig. 
2)
In Reference to Claim 11
Claus discloses the pump housing (Fig. 2, 3, 12 and 2) is held, such that it can be axially moved, on the fitting structure (Fig. 1, annotated by the examiner) when pre-fitted and/or the outlet gasket (Fig. 2, 9) is held, such that it can be axially moved, on the pump housing when pre-fitted.
In Reference to Claim 12
Claus discloses the fitting structure (Fig. 1, annotated by the examiner) has an end-face wall (Fig. 1, annotated by the examiner) and a holding element (Fig. 1, 6) which is axially supported on said end-face wall and protrudes axially from said end-face wall at least up to the first end-face wall (Fig. 1, 3), preferably up to the outlet gasket (Fig. 1, 9), and holds the circumferential wall (Fig. 1, 12), the first end-face wall (Fig. 1, 3) and the second end-face wall (Fig. 1, 12), and preferably the outlet gasket (Fig. 1, 9), together as a pre-fitted fitting unit.
In Reference to Claim 13
Claus discloses the fitting structure (Fig. 1, annotated by the examiner) is axially fixed on an accommodating device (Fig. 1, 20), preferably an accommodating device (Fig. 1, 20) of an assembly which is to be supplied with the pressure fluid, and the pressing device (Fig. 1, 5) is designed to press the outlet gasket (Fig. 1, 9) against an axially facing attaching wall (37) of the accommodating device (Fig. 1, 20)
In Reference to Claim 14
Claus discloses the accommodating device (Fig. 1, 20) has one pressure channels which emerges or which each emerge on the attaching wall (Fig. 1, annotated by the examiner) in order to form a pressure port (Paragraph 86 teaches chamber 23b and 23c each has respective connecting channels) for the pressure outlet (Fig. 1, 23c) or for each of the pressure outlets (Fig. 1, 23c) which emerge on the first end-face wall (Fig. 1, 3), and wherein the outlet gasket (Fig. 1, 9) surrounds the respective pressure outlet (Fig. 1, 23c) of the pump housing (Fig. 1, 3) and the associated pressure port (Paragraph 86 teaches chamber 23b and 23c each has respective connecting channels ) of the accommodating device in a seal.
In Reference to Claim 15
Claus discloses the pump is used as a gear pump for supplying a gearbox with the pressure fluid as a working fluid and/or lubricant. (Paragraph 1)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Publication 2012/0396226 to Welte, US Patent 7,618,247 to Niemiec, US Patent Publication 2002/0187051 to Meier, US Patent 6,109,901 to Nakamura, US Patent 5,642,991 to Singleterry, US Patent 29,456 to Drutchas, and US Patent Publication 2016/0223070 to Kito.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410. The examiner can normally be reached Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        10/25/2022